                   UNITED STATES DISTRICT COURT

                        DISTRICT OF HAWAII


RONALD SATISH EMRIT,               CIV. NO. 19-00125 LEK-RLP

                Plaintiff,

     vs.

GEORGE SOROS, FEDERAL
COMMUNICATIONS COMMISSION,
FEDERAL TRADE COMMISSION, AND
SECURITIES EXCHANGE COMMISSION,

                Defendants.


            ORDER DISMISSING PLAINTIFF’S COMPLAINT AND
     RESERVING RULING ON PLAINTIFF’S APPLICATION TO PROCEED
        IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS

           On March 8, 2019, pro se Plaintiff Ronald Satish Emrit

(“Plaintiff”) filed his Complaint and an Application to Proceed

in District Court Without Prepaying Fees or Costs

(“Application”).   [Dkt. nos. 1, 2.]   The Court has considered

the Application as a non-hearing matter pursuant to

Rule LR7.2(e) of the Local Rules of Practice of the United

States District Court for the District of Hawaii (“Local

Rules”).   For the reasons set forth below, the Complaint is

hereby dismissed without prejudice.    In other words, Plaintiff

has the Court’s permission to file an amended complaint to try

to cure the defects in the Complaint.   In addition, the Court
will reserve ruling on Plaintiff’s Application until Plaintiff

files his amended complaint.

                              BACKGROUND

           Plaintiff initiated the instant action against

Defendants George Soros (“Soros”), the Federal Communications

Commission (“FCC”), the Federal Trade Commission (“FTC”), and

the Securities and Exchange Commission (“SEC” and collectively

“Defendants”) based on federal question and diversity

jurisdiction.   [Complaint at ¶¶ 14-15.]    In his Complaint,

Plaintiff appears to allege that Soros has engaged in “short-

swing trading” of Facebook stock to manipulate the value of

stock prices, and potentially violated “Rule 16(b) of the

Securities and Exchange Act of 1934.”      [Id. at ¶¶ 20-22, 24.]

Plaintiff also alleges that Soros appears to be attempting to

get “Ajit Pai” and the FCC to “heavily regulate Facebook users

and advertisements in addition to regulating other Silicon

Valley companies which would have a ‘chilling’ effect on free

speech.”   [Id. at ¶ 25.]

           Plaintiff identifies six separate claims, that are not

consecutively numbered.     Plaintiff first alleges a claim for

tortious interference of business relations/contract against

Soros, based on the allegations that Soros’s manipulation of

stock prices of “Silicon Valley companies including, but not

limited to Apple, Google, Facebook, Amazon, Microsoft, Yahoo!,

                                   2
etc.” has led to a decrease in Plaintiff’s music sales because

these companies allegedly distribute and/or sell Plaintiff’s

music (“Count I”).   [Id. at ¶¶ 28-33.]   Second, Plaintiff

alleges a violation of the Equal Protection Clause of the

Fourteenth Amendment of the United States Constitution, based on

the allegations that Soros, FCC, and FTC have attempted to

regulate Plaintiff’s First Amendment right to free speech on

Facebook (“Count II”).   [Id. at ¶¶ 39-40.]   Third, under “Count

Eleven,” Plaintiff appears to allege a due process violation

against Soros for his attempts to lobby Congress to enact

legislation that would allow the FCC and FTC to regulate

Facebook and/or assess penalties if foreign companies were to

advertise on Facebook (“Count XI”).   [Id. at ¶ 48.]   Fourth,

under “Count Twelve,” Plaintiff alleges a violation of the

Privileges and Immunities Clause of Article IV, Section 2 of the

United States Constitution against all Defendants, but appears

to allege the FCC and FTC in particular have conspired to

“heavily regulate and/or penalize Silicon Valley” companies for

sharing the information of Facebook users (“Count XII”).      [Id.

at ¶¶ 53-54.1]   Fifth, under “Count Thirteen,” Plaintiff alleges

a violation of the Americans with Disabilities Act of 1990


     1 Plaintiff alleges that “all five defendants have committed
a blatant violation” of the Privileges and Immunities Clause,
but Plaintiff has only named Soros, FTC, FCC, and SEC.
[Complaint at ¶ 53.]
                                 3
(“ADA”), 42 U.S.C. §§ 12102, et seq., because he suffers from

certain mental health disorders and uses Facebook as a

therapeutic method of engaging in social interaction (“Count

XIII”).   [Id. at ¶¶ 60-61.]   Sixth, under “Count Six,” Plaintiff

alleges a violation of Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e, et seq., based on the

allegations that Soros is responsible for any regulatory actions

taken by the FCC and FTC that would diminish Plaintiff’s use and

access to Amazon, Google, and Facebook (“Count VI”).   [Id. at

¶¶ 60-61; 69-71.]   There are no Counts Three, Four, Five, Seven,

Eight, Nine, and Ten.

                               STANDARD

           “Federal courts can authorize the commencement of any

suit without prepayment of fees or security by a person who

submits an affidavit that demonstrates he is unable to pay.”

Smallwood v. Fed. Bureau of Investigation, CV. NO. 16-00505 DKW-

KJM, 2016 WL 4974948, at *1 (D. Hawai`i Sept. 16, 2016) (citing

28 U.S.C. § 1915(a)(1)).

                The Court subjects each civil action
           commenced pursuant to Section 1915(a) to
           mandatory screening and can order the dismissal
           of any claims it finds “frivolous, malicious,
           failing to state a claim upon which relief may be
           granted, or seeking monetary relief from a
           defendant immune from such relief.” 28 U.S.C.
           § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122,
           1126-27 (9th Cir. 2000) (en banc) (stating that
           28 U.S.C. § 1915(e) “not only permits but
           requires” the court to sua sponte dismiss an in

                                  4
             forma pauperis complaint that fails to state a
             claim); Calhoun v. Stahl, 254 F.3d 845, 845 (9th
             Cir. 2001) (per curiam) (holding that “the
             provisions of 28 U.S.C. § 1915(e)(2)(B) are not
             limited to prisoners”).

Id. at *3.

             In addition, this Court has recognized that the

following standards apply in the screening analysis:

                  Plaintiff is appearing pro se; consequently,
             the court liberally construes her pleadings.
             Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir.
             1987) (“The Supreme Court has instructed the
             federal courts to liberally construe the
             ‘inartful pleading’ of pro se litigants.” (citing
             Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per
             curiam))). The court also recognizes that
             “[u]nless it is absolutely clear that no
             amendment can cure the defect . . . a pro se
             litigant is entitled to notice of the complaint’s
             deficiencies and an opportunity to amend prior to
             dismissal of the action.” Lucas v. Dep’t of
             Corr., 66 F.3d 245, 248 (9th Cir. 1995); see also
             Lopez v. Smith, 203 F.3d 1122, 1126 (9th. [sic]
             Cir. 2000).

                  Despite the liberal pro se pleading
             standard, the court may dismiss a complaint
             pursuant to Federal Rule of Civil Procedure
             12(b)(6) on its own motion. See Omar v. Sea–Land
             Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987)
             (“A trial court may dismiss a claim sua sponte
             under [Rule] 12(b)(6). Such a dismissal may be
             made without notice where the claimant cannot
             possibly win relief.”); Ricotta v. California, 4
             F. Supp. 2d 961, 968 n.7 (S.D. Cal. 1998) (“The
             Court can dismiss a claim sua sponte for a
             Defendant who has not filed a motion to dismiss
             under Fed. R. Civ. P. 12(b)(6).”); see also Baker
             v. Dir., U.S. Parole Comm’n, 916 F.2d 725, 727
             (D.C. Cir. 1990) (holding that district court may
             dismiss cases sua sponte pursuant to Rule
             12(b)(6) without notice where plaintiff could not
             prevail on complaint as alleged). . . . “Federal

                                   5
             courts are courts of limited jurisdiction,”
             possessing “only that power authorized by
             Constitution and statute.” United States v.
             Marks, 530 F.3d 799, 810 (9th Cir. 2008) (quoting
             Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375,
             377 (1994)). The assumption is that the district
             court lacks jurisdiction. See Kokkonen, 511 U.S.
             at 377. Accordingly, a “party invoking the
             federal court’s jurisdiction has the burden of
             proving the actual existence of subject matter
             jurisdiction.” Thompson v. McCombe, 99 F.3d 352,
             353 (9th Cir. 1996).

Flores v. Trump, CIVIL 16-00652 LEK-RLP, 2017 WL 125698, at *1

(D. Hawai`i Jan. 12, 2017) (some alterations in Flores)

(citation omitted), reconsideration denied, 2017 WL 830966

(Mar. 2, 2017).

                              DISCUSSION

I.   Venue

             At the outset, this Court notes that venue does not

appear to be appropriate in this district court.    Plaintiff has

not alleged that any of the parties reside in, or that the

allegations arise out of Defendants’ actions in the State of

Hawai`i.

             “Venue in federal courts is governed by statute.”

Spagnolo v. Clark Cty., CIVIL NO. 15-00093 DKW-BMK, 2015 WL

7566672, at *2 (D. Hawai`i Nov. 24, 2015) (citing Leroy v. Great

Western United Corp., 443 U.S. 173, 181 (1979)).    “The plaintiff

has the burden of showing that venue is proper in this

district.”    Id. (citing Piedmont Label Co. v. Sun Garden Packing


                                   6
Co., 598 F.2d 491, 496 (9th Cir. 1979)).   The general venue

statute under 28 U.S.C. § 1391(b) provides that a civil action

may be brought in any of the following:

          (1) a judicial district in which any defendant
          resides, if all defendants are residents of the
          State in which the district is located;

          (2) a judicial district in which a substantial
          part of the events or omissions giving rise to
          the claim occurred, or a substantial part of
          property that is the subject of the action is
          situated; or

          (3) if there is no district in which an action
          may otherwise be brought as provided in this
          section, any judicial district in which any
          defendant is subject to the court’s personal
          jurisdiction with respect to such action.

Section 1391(e) applies to FCC, FTC, and SEC (“Federal

Defendants”).2   Section 1391(e)(1) provides, in pertinent part:

          A civil action in which a defendant is . . . an
          agency of the United States, or the United
          States, may, except as otherwise provided by law,
          be brought in any judicial district in which
          (A) a defendant in the action resides, (B) a
          substantial part of the events or omissions
          giving rise to the claim occurred, or a
          substantial part of property that is the subject
          of the action is situated, or (C) the plaintiff
          resides if no real property is involved in the
          action.

	




     2 Soros is not included with the Federal Defendants because
the Complaint does not allege that he is an officer or employee
of any federal government agency.
                                 7
     A.   Section 1391(e)(1)

          First, Plaintiff alleges that the Federal Defendants

are all residents of the District of Columbia, and has not

alleged that any of the Federal Defendants operate in the State

of Hawai`i.   [Complaint at ¶¶ 9-11.]   To this end, district

courts within the Ninth Circuit have generally ruled that

federal agencies are deemed residents of the District of

Columbia, regardless of the locations of their regional offices.

See, e.g., Saba’A Mohammed Al Hada v. Pompeo, Case No. CV 18-

8002-DMG (JPRx), 2018 WL 6264999, at *2 (C.D. Cal. Sept. 17,

2018) (denying preliminary injunction because venue in Central

District of California was improper against federal individual

defendants and federal agency defendants); Tsi Akim Maidu of

Taylorsville Rancheria v. United States Dep’t of Interior, Case

No. 16-cv-07189-LB, 2017 WL 2289203, at *2 (N.D. Cal. May 25,

2017) (noting that federal defendants are generally held to

reside in Washington, D.C. and not “in every judicial district

where a federal agency has a regional office” (internal

quotations and citations omitted)).     Second, § 1391(e)(1)(B)

does not apply because the Complaint does not allege facts that

would support the reasonable inference that any of the actions

or omissions giving rise to Plaintiff’s claims against the

Federal Defendants occurred in the State of Hawai`i.    Third,

because there is no real property at issue in this action and

                                 8
Plaintiff appears to assert that he is a resident of Nevada

although he keeps a mailing address in Florida, § 1391(e)(1)(C)

does not apply.   Accordingly, this Court concludes that venue is

not appropriate as to the Federal Defendants under any of the

criteria set forth in § 1391(e)(1).

     B.    Section 1391(b)

           This Court must also determine whether the general

venue statute applies to Plaintiff’s claims against Soros.    See

e.g., Fisher v. United States, Case No. CV 14–6499–MMM (RNB),

2015 WL 5723638, at *5 n.2 (C.D. Cal. June 18, 2015) (some

citations omitted) (noting that § 1391(e) applies to suits

against government officers in their official capacities, while

those sued in their individual capacities are governed by

§ 1391(b) (citing Stafford v. Briggs, 444 U.S. 527, 544, 100

S. Ct. 774, 63 L. Ed. 2d 1 (1980))).

           Again, the Complaint fails to allege facts that would

support the reasonable inference that venue is appropriate under

§ 1391(b) as to Soros.   First, § 1391(b)(1) does not apply

because Soros does not appear to reside in the District of

Columbia, where the Federal Defendants are deemed to reside.

Second, Plaintiff has not alleged that a substantial part of the

events that give rise to his claims occurred in the State of

Hawai`i.   Because neither § 1391(b)(1) or (2) are applicable,



                                 9
venue could be appropriate under (b)(3) if this Court were to

determine that it has personal jurisdiction over Soros.

               The district court considers two factors
          before exercising personal jurisdiction over a
          nonresident defendant . . . : “(1) whether an
          applicable state rule or statute potentially
          confers jurisdiction over the defendant; and
          (2) whether assertion of such jurisdiction
          accords with constitutional principles of due
          process.” Flynt Distrib. Co. v. Harvey, 734 F.2d
          1389, 1392 (9th Cir. 1984). “The jurisdictional
          inquiries under state law and federal due process
          merge into one analysis” when, as here, the
          state’s long-arm statute is “co-extensive with
          federal due process requirements.” Roth v.
          Garcia Marquez, 942 F.2d 617, 620 (9th Cir.
          1991). See Cowan v. First Ins. Co. of Hawaii, 61
          Haw. 644, 649, 608 P.2d 394, 399 (1980) (Hawaii’s
          long-arm statute, Haw. Rev. Stat. § 634–35, was
          adopted to expand the jurisdiction of Hawaii’s
          courts to the extent permitted by the due process
          clause of the Fourteenth Amendment).
          Accordingly, personal jurisdiction over [the
          defendant] depends on federal due process
          requirements.

               The Due Process Clause protects a person’s
          “liberty interest in not being subject to the
          binding judgments of a forum with which he has
          established no meaningful ‘contacts, ties, or
          relations.’” Burger King Corp. v. Rudzewicz, 471
          U.S. 462, 471–72, 105 S. Ct. 2174, 85 L. Ed. 2d
          528 (1985) (quoting Int’l Shoe Co. v. Washington,
          326 U.S. 310, 319, 66 S. Ct. 154, 90 L. Ed. 95
          (1945)). The Due Process Clause requires that
          defendants have “certain minimum contacts with
          [Hawaii] such that the maintenance of the suit
          does not offend traditional notions of fair play
          and substantial justice.” Int’l Shoe, 326 U.S.
          at 316, 66 S. Ct. 154; Data Disc, Inc. v. Systems
          Tech. Assocs., Inc., 557 F.2d 1280, 1287 (9th
          Cir. 1977). The minimum contacts required mean
          that the defendant must have purposefully availed
          itself of the privilege of conducting activities
          within the foreign jurisdiction, thereby invoking

                               10
the benefits and protections of the foreign
jurisdiction’s laws. See Asahi Metal Indus. Co.
v. Sup. Court of Cal., Solano County, 480 U.S.
102, 109, 107 S. Ct. 1026, 94 L. Ed. 2d 92
(1987). In applying Due Process Clause
requirements, courts have created two
jurisdictional concepts — general and specific
jurisdiction.

     A court may exercise general jurisdiction
over the defendant when the defendant is a
resident or domiciliary of the forum state, or
the defendant’s contacts with the forum state are
continuous, systematic, and substantial.
Helicopteros Nacionales de Columbia, S.A. v.
Hall, 466 U.S. 408, 414–16, 104 S. Ct. 1868, 80
L. Ed. 2d 404 (1984); Data Disc, 557 F.2d at 1287
(“If the nonresident defendant’s activities
within a state are ‘substantial’ or ‘continuous
and systematic,’ there is a sufficient
relationship between the defendant and the state
to support jurisdiction even if the cause of
action is unrelated to the defendant’s forum
activities.”). . . .

     Specific jurisdiction, on the other hand,
may be found when the cause of action arises out
of the defendant’s contact or activities in the
forum state. See Roth v. Garcia Marquez, 942
F.2d 617, 620 (9th Cir. 1991); Data Disc, 557
F.2d at 1287. To ensure that the exercise of
specific jurisdiction is consistent with due
process in this particular case, this court must
be satisfied that the following have been shown:

     1) the nonresident defendant must have
     purposefully availed himself of the
     privilege of conducting activities in the
     forum by some affirmative act or conduct;
     2) plaintiff’s claim must arise out of or
     result from the defendant’s forum-related
     activities; and 3) exercise of jurisdiction
     must be reasonable.

Roth, 942 F.2d at 620–21.



                     11
Maui Elec. Co. v. Chromalloy Gas Turbine, LLC, 942 F. Supp. 2d

1035, 1041-42 (D. Hawai`i 2013) (some alterations in Maui Elec.)

(footnote omitted).

            First, nothing in the Complaint indicates that Soros

is either a resident of the State of Hawai`i, or that he has any

contacts with Hawai`i that are so “continuous, systematic, and

substantial” that he would otherwise be at home in Hawai`i.       See

Helicopteros, 466 U.S. at 416.   Because Plaintiff has failed to

allege that Soros is either a resident of or has substantial

contacts with Hawai`i, the Court finds that it does not have

general jurisdiction over Soros.      Second, none of the

allegations in the Complaint indicate that Soros has any contact

with or engages in any activities in Hawai`i.     The Complaint

alleges that Soros “purchase[d] . . . common, preferred, and/or

treasury stock of Silicon Valley companies” in order to “annoy,

threaten, or harass Silicon Valley companies,” that Plaintiff

alleges he has business or contractual relations with.

[Complaint at ¶¶ 32, 34.]   The Complaint also alleges that Soros

interfered with Plaintiff’s ability to use Facebook by “trying

to lobby Congress . . . to enact new legislation and/or rules

enabling provisions that would allow the FCC and FTC to regulate

Facebook and/or assess penalties merely for allowing foreign

companies to advertise on the Facebook platform/website.”    [Id.

at ¶ 48.]   None of these alleged events point clearly toward any

                                 12
specific locations; however this Court cannot reasonably find

that the alleged activities are related to or directed at the

State of Hawai`i.

            Because Plaintiff has not alleged that Soros has any

forum-related activities, this Court concludes that it cannot

exercise specific personal jurisdiction over Soros.    Because the

Complaint does not plead a basis for either general or specific

personal jurisdiction over Soros, this Court concludes that it

does not have personal jurisdiction over Plaintiff’s claims

against Soros.   Accordingly, venue as to Soros under §

1391(b)(3) is not appropriate.

II.   Dismissal or Transfer

            Once a district court determines that a case has been

filed in the wrong division or district, it should either

“dismiss, or if it be in the interest of justice, transfer such

case to any district or division in which it could have been

brought.”   28 U.S.C. § 1406(a).    “A court should examine a

plaintiff’s claim to determine whether the interests of justice

require transfer instead of dismissal.”    Rosiere v. United

States, CIVIL NO. 16-00260 HG-RLP, 2016 WL 3408848, at *2

(D. Hawai`i June 1, 2016) (citing King v. Russell, 963 F.2d

1301, 1305 (9th Cir. 1992)), report and recommendation adopted

as modified, 2016 WL 3440566 (June 20, 2016).     Because it

appears that Plaintiff has filed a similar case in several other

                                   13
districts, including the United States District Court for the

District of Alaska, under Emrit v. Soros, et al., CV 19-00003

(“Alaska Action”), this Court declines to find that it is

necessary to transfer this case elsewhere.   In light of

Plaintiff’s filings in other districts – particularly in the

Alaska Action – this Court concludes that the interests of

justice do not require it to transfer the instant case instead

of dismissing it.   This Court therefore dismisses Plaintiff’s

Complaint based on improper venue.

III. Leave to Amend

          Because Plaintiff is pro se and it is arguably

possible for Plaintiff to cure the deficiencies identified in

the Complaint, this Court is required to grant Plaintiff leave

to file an amended complaint rather than dismiss the action.

See Lucas, 66 F.3d at 248.   If Plaintiff chooses to file an

amended complaint, he must do so by May 31, 2019, and the

amended complaint must: 1) allege facts that would support a

conclusion that this Court has personal jurisdiction over

Defendant Soros; and 2) allege facts that would support a

conclusion that venue is appropriate in this judicial district

as to all Defendants.   Plaintiff’s amended complaint must

include all of the claims that he wishes to allege, and all of

the allegations that his claims are based upon, even if he

previously presented them in the original Complaint.   He cannot

                                14
incorporate any part of his original Complaint into the amended

complaint by merely referring to the original Complaint.   This

Court cautions Plaintiff that, if he fails to file his amended

complaint by May 31, 2019, or if the amended complaint fails to

cure the defects that this Court has identified in this Order,

this Court will dismiss his claims with prejudice – in other

words, without leave to amend.   Plaintiff would then have no

remaining claims in this district court, and this Court directs

the Clerk’s Office to close the case.

           This Court also emphasizes that it has only conducted

a preliminary screening of the Complaint, analyzing the issues

of venue and personal jurisdiction as to Soros.   If Plaintiff

files an amended complaint, this Court will conduct further

screening, including – but not limited to – analyzing whether

Plaintiff states claims that satisfy the Rule 12(b)(6) standard.

IV.   Application

           Insofar as this Court has dismissed the Complaint with

leave to amend, this Court finds that it is not appropriate for

it to rule on the Application at this time.   This Court will

therefore reserve ruling on the Application until Plaintiff

files an amended complaint.   If any portion of Plaintiff’s

amended complaint survives the screening process, this Court

will then rule upon the Application and address whether



                                 15
Plaintiff is entitled to proceed without prepaying fees and

costs.

                              CONCLUSION

          On the basis of the foregoing, Plaintiff’s Complaint,

filed March 8, 2019, is HEREBY DISMISSED WITHOUT PREJUDICE.

This Court GRANTS Plaintiff leave to file an amended complaint

by May 31, 2019.   The amended complaint must comply with the

terms of this Order.

          In light of the dismissal of the Complaint without

prejudice, this Court RESERVES RULING on the Application to

Proceed in District Court Without Prepaying Fees or Costs, also

filed on March 8, 2019, pending Plaintiff’s filing of an amended

complaint and this Court’s screening of the amended complaint.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, April 30, 2019.




RONALD SATISH EMRIT VS. GEORGE SOROS, ET AL; CIVIL 19-00125 LEK-
RLP; ORDER DISMISSING PLAINTIFF'S COMPLAINT AND RESERVING RULING
ON PLAINTIFF'S APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT
PREPAYING FEES OR COSTS



                                  16
